TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00618-CR


Jordan Milan Greenlee, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024075, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was originally due October 28, 2003.  On March
12, 2003, the district court ordered the reporter to prepare the record at no cost to appellant.  On
March 17, 2003, this Court notified the reporter that the record was due no later than April 30, 2003. 
The record has not been received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to tender
the reporter's record for filing in this cause no later than June 20, 2003.  No further extension of time
will be granted.
It is ordered May 23, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish